
	
		I
		111th CONGRESS
		1st Session
		H. R. 368
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mrs. Capps (for
			 herself, Mr. Farr, and
			 Ms. Bordallo) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To authorize the acquisition of land and interests in
		  land from willing sellers to improve the conservation of, and to enhance the
		  ecological values and functions of, coastal and estuarine areas to benefit both
		  the environment and the economies of coastal communities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Coastal and Estuarine Land
			 Conservation Program Act.
		2.Authorization of
			 Coastal and Estuarine Land Conservation ProgramThe Coastal Zone Management Act of 1972 (16
			 U.S.C. 1451 et seq.) is amended by inserting after section 307 the following
			 new section:
			
				307A.Authorization of the Coastal and Estuarine Land Conservation
		  Program(a)In
				generalThe Secretary may conduct a Coastal and Estuarine Land
				Conservation Program, in cooperation with appropriate State, regional, and
				other units of government, for the purposes of protecting important coastal and
				estuarine areas that have significant conservation, recreation, ecological,
				historical, or aesthetic values, or that are threatened by conversion from
				their natural, undeveloped, or recreational state to other uses or could be
				managed or restored to effectively conserve, enhance, or restore ecological
				function. The program shall be administered by the National Ocean Service of
				the National Oceanic and Atmospheric Administration through the Office of Ocean
				and Coastal Resource Management.
					(b)Property
				acquisition grantsThe Secretary shall make grants under the
				program to coastal states with approved coastal zone management plans or
				National Estuarine Research Reserve units for the purpose of acquiring property
				or interests in property described in subsection (a) that will further the
				goals of—
						(1)a Coastal Zone
				Management Plan or Program approved under this title;
						(2)a National
				Estuarine Research Reserve management plan;
						(3)a regional or
				State watershed protection or management plan involving coastal states with
				approved coastal zone management programs; or
						(4)a State coastal
				land acquisition plan that is consistent with an approved coastal zone
				management program.
						(c)Grant
				processThe Secretary shall allocate funds to coastal states or
				National Estuarine Research Reserves under this section through a competitive
				grant process in accordance with guidelines that meet the following
				requirements:
						(1)The Secretary
				shall consult with the coastal state’s coastal zone management program, any
				National Estuarine Research Reserve in that State, and the lead agency
				designated by the Governor for coordinating the implementation of this section
				(if different from the coastal zone management program).
						(2)Each participating
				coastal state, after consultation with local governmental entities and other
				interested stakeholders, shall identify priority conservation needs within the
				State, the values to be protected by inclusion of lands in the program, and the
				threats to those values that should be avoided.
						(3)Each participating
				coastal state shall to the extent practicable ensure that the acquisition of
				property or easements shall complement working waterfront needs.
						(4)The applicant
				shall identify the values to be protected by inclusion of the lands in the
				program, management activities that are planned and the manner in which they
				may affect the values identified, and any other information from the landowner
				relevant to administration and management of the land.
						(5)Awards shall be
				based on demonstrated need for protection and ability to successfully leverage
				funds among participating entities, including Federal programs, regional
				organizations, State and other governmental units, landowners, corporations, or
				private organizations.
						(6)The governor, or
				the lead agency designated by the governor for coordinating the implementation
				of this section, where appropriate in consultation with the appropriate local
				government, shall determine that the application is consistent with the State’s
				or territory’s approved coastal zone plan, program, and policies prior to
				submittal to the Secretary.
						(7)(A)Priority shall be given to lands described
				in subsection (a) that can be effectively managed and protected and that have
				significant ecological value.
							(B)Of the projects that meet the standard
				in subparagraph (A), priority shall be given to lands that—
								(i)are under an imminent threat of
				conversion to a use that will degrade or otherwise diminish their natural,
				undeveloped, or recreational state; and
								(ii)serve to mitigate the adverse
				impacts caused by coastal population growth in the coastal environment.
								(8)In developing
				guidelines under this section, the Secretary shall consult with coastal states,
				other Federal agencies, and other interested stakeholders with expertise in
				land acquisition and conservation procedures.
						(9)Eligible coastal
				states or National Estuarine Research Reserves may allocate grants to local
				governments or agencies eligible for assistance under section 306A(e).
						(10)The Secretary
				shall develop performance measures that the Secretary shall use to evaluate and
				report on the program’s effectiveness in accomplishing its purposes, and shall
				submit such evaluations to Congress triennially.
						(d)Limitations and
				private property protections
						(1)A grant awarded
				under this section may be used to purchase land or an interest in land,
				including an easement, only from a willing seller. Any such purchase shall not
				be the result of a forced taking under this section. Nothing in this section
				requires a private property owner to participate in the program under this
				section.
						(2)Any interest in
				land, including any easement, acquired with a grant under this section shall
				not be considered to create any new liability, or have any effect on liability
				under any other law, of any private property owner with respect to any person
				injured on the private property.
						(3)Nothing in this
				section requires a private property owner to provide access (including Federal,
				State, or local government access) to or use of private property unless such
				property or an interest in such property (including a conservation easement)
				has been purchased with funds made available under this section.
						(e)Recognition of
				authority To control land useNothing in this title modifies the
				authority of Federal, State, or local governments to regulate land use.
					(f)Matching
				requirements
						(1)In
				generalThe Secretary may not make a grant under the program
				unless the Federal funds are matched by non-Federal funds in accordance with
				this subsection.
						(2)Cost share
				requirement
							(A)In
				generalGrant funds under the program shall require a 100 percent
				match from other non-Federal sources.
							(B)Waiver of
				requirementThe Secretary may grant a waiver of subparagraph (A)
				for underserved communities, communities that have an inability to draw on
				other sources of funding because of the small population or low income of the
				community, or for other reasons the Secretary deems appropriate and consistent
				with the purposes of the program.
							(3)Other Federal
				fundsWhere financial assistance awarded under this section
				represents only a portion of the total cost of a project, funding from other
				Federal sources may be applied to the cost of the project. Each portion shall
				be subject to match requirements under the applicable provision of law.
						(4)Source of
				matching cost shareFor purposes of paragraph (2)(A), the
				non-Federal cost share for a project may be determined by taking into account
				the following:
							(A)The value of land
				or a conservation easement may be used by a project applicant as non-Federal
				match, if the Secretary determines that—
								(i)the land meets the criteria set forth in
				section 2(b) and is acquired in the period beginning 3 years before the date of
				the submission of the grant application and ending 3 years after the date of
				the award of the grant;
								(ii)the value of the land or easement is held by a non-governmental organization
				included in the grant application in perpetuity for conservation purposes of
				the program; and
								(iii)the land or
				easement is connected either physically or through a conservation planning
				process to the land or easement that would be acquired.
								(B)The appraised value of the land or
				conservation easement at the time of the grant closing will be considered and
				applied as the non-Federal cost share.
							(C)Costs associated
				with land acquisition, land management planning, remediation, restoration, and
				enhancement may be used as non-Federal match if the activities are identified
				in the plan and expenses are incurred within the period of the grant award, or,
				for lands described in (A), within the same time limits described therein.
				These costs may include either cash or in-kind contributions.
							(g)Reservation of
				funds for national estuarine research reserve sitesNo less than
				15 percent of funds made available under this section shall be available for
				acquisitions benefitting National Estuarine Research Reserves.
					(h)Limit on
				administrative costsNo more than 5 percent of the funds made
				available to the Secretary under this section shall be used by the Secretary
				for planning or administration of the program. The Secretary shall provide a
				report to Congress with an account of all expenditures under this section for
				fiscal year 2009 and triennially thereafter.
					(i)Title and
				management of acquired propertyIf any property is acquired in
				whole or in part with funds made available through a grant under this section,
				the grant recipient shall provide—
						(1)such assurances as
				the Secretary may require that—
							(A)the title to the
				property will be held by the grant recipient or another appropriate public
				agency designated by the recipient in perpetuity;
							(B)the property will
				be managed in a manner that is consistent with the purposes for which the land
				entered into the program and shall not convert such property to other uses;
				and
							(C)if the property or
				interest in land is sold, exchanged, or divested, funds equal to the current
				value will be returned to the Secretary in accordance with applicable Federal
				law for redistribution in the grant process; and
							(2)certification that
				the property (including any interest in land) will be acquired from a willing
				seller.
						(j)Requirement for
				property used for non-Federal matchIf the grant recipient elects
				to use any land or interest in land held by a non-governmental organization as
				a non-Federal match under subsection (g), the grant recipient must to the
				Secretary’s satisfaction demonstrate in the grant application that such land or
				interest will satisfy the same requirements as the lands or interests in lands
				acquired under the program.
					(k)DefinitionsIn
				this section:
						(1)Conservation
				easementThe term conservation easement includes
				an easement or restriction, recorded deed, or a reserve interest deed where the
				grantee acquires all rights, title, and interest in a property, that do not
				conflict with the goals of this section except those rights, title, and
				interests that may run with the land that are expressly reserved by a grantor
				and are agreed to at the time of purchase.
						(2)Interest in
				propertyThe term interest in property includes a
				conservation easement.
						(l)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary to carry out this section $60,000,000 for each of fiscal years 2009
				through
				2013.
					.
		
